MEMORANDUM **
Amarjit Kaur, a native and citizen of India, petitions for review of a Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration *140judge’s decision denying her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition for review.
Substantial evidence supports the BIA’s adverse credibility determination because Kaur’s lack of knowledge regarding groups that support Khalistan was a material discrepancy central to her claims. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir. 2004); Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir.2004) (adverse credibility determination is supported where at least one of the identified grounds is supported by substantial evidence and goes to the heart of the claim). Accordingly, Kaur’s asylum claim fails.
Because Kaur filed to satisfy the lower standard of proof for asylum, it necessarily follows that she failed to satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Kaur’s CAT claim is based on evidence the BIA found not credible, and she points to no other evidence that shows it is more likely than not she would be tortured if returned to India, her CAT claim fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.